Citation Nr: 1227421	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  03-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), including major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Reno, Nevada.  This matter was initially characterized as entitlement to service connection to posttraumatic stress disorder (PTSD), an issue that the Veteran presented testimony on at a Board hearing in May 2005 before a Veterans Law Judge who is no longer at the Board, and again in September 2008 before the undersigned Veterans Law Judge at a Board videoconference hearing.  In October 2010, the Board denied service connection for PTSD and expanded the Veteran's psychiatric claim to include the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression.  This is in light of evidence reflecting a diagnosis of major depression and is pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In October 2010, the Board remanded this issue to the RO in compliance with due process requirements.  More specifically, the Board directed that the Veteran be issued a VCAA letter regarding the issue of entitlement to service connection for a psychiatric disability other than PTSD, including major depression.  The RO issued the Veteran such a letter in October 2010 thus substantially complying with the Board's October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2012, the Veteran submitted additional evidence in support of his claim for service connection for a psychiatric disability other than PTSD, including major depression.  The evidence consisted of a statement on VA Form 21-4138.  This evidence was accompanied by a written waiver of jurisdictional review by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability other than PTSD, diagnosed as depressive disorder, attributable to service.
2.  A personality disorder has been diagnosed.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD, diagnosed as depressive disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  A personality disorder is not a disease or injury within the meaning of compensation benefits.  38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the Veteran was sent a VCAA letter regarding the issue of entitlement to service connection for a psychiatric disability other than PTSD, including major depression, in October 2010.  Because this VCAA notice was not provided to the appellant prior to the RO decision from which he appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant.  In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). 

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  The record reflects that by the October 2010 letter, VA has notified the appellant of the evidence and information needed to substantiate the current claim, the information he should provide to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence and information on his behalf, and the evidence that the appellant should submit if he did not desire VA to obtain the evidence on his behalf.  In this letter, VA specifically informed the appellant of the current status of his claim and of the evidence already of record in support of the claim, and of what the evidence must show in order to support the claim.  The appellant was also asked to inform VA of any additional evidence or information which he thought would support his claim, so that the RO could attempt to obtain this additional evidence for him.  Since the purpose of the VCAA notice provisions has clearly been served in this case, a remand as to this matter would only result in the unnecessary imposition of additional burdens on VA with no benefits to be derived for the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. In the instant claim, the appellant was provided with notice of the effective date and disability rating elements in the October 2010 letter. 

The Board finds that all necessary assistance has been provided to the appellant. Private and VA medical records have been obtained and reviewed in connection with this appeal, and the appellant has been afforded a VA examination.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA examination obtained in this case is adequate as it is predicated on a full reading of the claims file, provide rationale for the opinion, and relies on and cites to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In sum, neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the present claim, and the Board is also unaware of any such outstanding evidence or information. Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal decided herein and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
II.  Facts

Service treatment records reflect that the appellant's psychiatric status was evaluated as normal on enlistment in January 1972.  No treatment for psychiatric symptoms or complaints is recorded during service.  On examination in June 1975 for release from active duty, psychiatric status was indicated as normal. 

Post service, the Veteran was hospitalized at a VA facility between September and October 1988 for complaints of a 10-year history of cocaine and alcohol dependence.  He also admitted to use of PCP and marijuana.  The 21-day hospital treatment program included individual and group sessions, counseling and education.  During the course of the admission, the appellant was detoxed from alcohol.  He also received treatment for a seizure disorder that reportedly had first surfaced a year before following heavy use of cocaine.  The Veteran was discharged to be followed in the clinic.  Discharge diagnoses were polysubstance abuse on Axis I and history of seizure on Axis III. 

The Veteran was afforded a VA examination in May 1993.  He related that he had been suffering from nervousness, uneasiness, occasional nightmares, flashbacks, sleeping problems, dreams and flashbacks since 1975.  The appellant related that he had nightmares and flashbacks when he was in Vietnam because he worked on the flight deck of an aircraft carrier.  He stated that he used alcohol and drugs because he wanted to forget the past experiences of Vietnam and his ex-wife. 

It was noted that the Veteran had a long history of drug and alcohol abuse since he was 16 to 17 years old.  He related that he did not currently have an alcohol problem and was a social drinker.  He reported that the last use of alcohol, cocaine and marijuana had been four days earlier.  The examiner noted that the Veteran had not worked since March 1992, but had previously been employed from 1976 to 1990.  It was noted that he had been unemployed from 1990 to 1991, and worked from September 1991 to March 1992 when he was laid off.  The Veteran said that he currently took care of children.  It was reported that he was in his second marriage and had seven children. 

On mental status examination, the Veteran was calm and cooperative with good eye contact during the interview.  There was no evidence of agitation or catatonia. Speech was slow, low, monotonous, coherent and relevant. Mood was slightly depressed.  Affect was blunted.  There was no evidence of psychosis or suicidal ideas.  Concentration, insight and judgment, and calculation were fair.  Memory was intact.  Following examination, provisional diagnoses on Axis I were PTSD and substance abuse, NOS [not otherwise specified]. 

In a detailed statement received in October 1993, the Veteran related stressors in service as long stressful days tiring days as a "roof rat" on the ORISKANY where F-8 and A-7 jets that flew combat missions over Vietnam would return to the aircraft carrier.  He said that he had brushes with eminent danger in his life-threatening job as a crash and salvage crew member, and that he experienced a traumatic episode and "almost certain death" in approximately November 1972 when the aircraft he was "breaking down" taxied toward the bow for launch.  He related that that if it had not been for his quick thinking by hanging on to the strut of the F-8, he would have been blown off the fantail, and possibly been lost at sea and drowned.  The appellant related that this experience brought about the beginning of reckless behavior and he started to drink heavily.  He said that he became erratic, challenging, reckless and less fearful of his surroundings and of the existing conflict that was about to escalate. 

The Veteran stated that he left the ship in May 1974 for 30 days annual leave and during the cruise, the ship and its ear wing were still conducting exercises in the air because two pilots had been lost at sea, if memory served him correctly.  He related that their chief warrant officer was hit by flying metal upon recovery of an F-8 when it broke through the nylon strapping barrier spread across the aft portion of the deck.  He said that the officer never recovered because he never returned to their division.  The appellant stated that his own experience with close calls were during two recoveries or rescues; one in which he participated in the rescue of a collapsed nose wheel in a "hot suit" of aluminized asbestos, and responded with full awareness of the danger so that the pilot could exit the cockpit safely.  He said that the next time was with the recovery of an E-1 returning with one engine dead that also went through barricade.  He said that upon coming to rest, he was again into the hot suit, and that he froze and had to be pushed to get moving.  He said he proceeded to the hatch to open the aircraft when it flew open and all of the crew members came.  The Veteran said that he entered the cockpit to make sure all systems were shut down but "then it hit me, what if I would've blown up?"  The appellant stated that at the time, he never really understood the magnitude of danger they were in continuously, including rescue of pilots, extinguishing fires, salvage of aircraft, and operating various flightdeck firefighting equipment, etc. 

A private emergency physician record from Valley Hospital Medical Center in March 2001 shows that the Veteran was seen for anxiety.  He reported that he was celebrating his father's birthday and felt restless and claustrophobic with palpitations.  

VA outpatient records show psychiatric treatment beginning in April 2001, with nonpsychiatric treatment beginning in 1988.  The April 2001 outpatient record shows that the Veteran was being seen in followup for an anxiety episode he had a week after the death of a family member for which he was seen at the emergency room at Valley Hospital in March 2001.  He reported that he had another episode a week after that while at bus driver school and had to leave and resign his job.  In June 2001, the Veteran was seen as a mental health walk-in seeking treatment for anxiety.  He related that he felt useless, got tearful and cried at times, denied suicidal or homicidal ideation but admitted to fleeting thoughts of such.  He said that he had moved from Las Vegas to California to take care of his parents.  The Veteran stated that when he was anxious, he could not sit still, had to do something, had to get outside and mentally felt that he had to run.  He denied the use of alcohol, street drugs or gambling as a problem.  He is noted to have been started on Xanax (.5mg B.I.D.) and sertraline (100 mg 1/2 tab QT) which said had helped him so he discarded the medication.  Following examination, an Axis I diagnosis of major depression with anxiety was rendered for which medication was again prescribed.  In November 2001, it was reported that he was being seen at the Outreach Center for regular psychotherapy and was not sure if he had PTSD or not.  He reported that he was in the combat zone in Vietnam working on an aircraft carrier rescuing pilots from their aircraft, but he denied ever being in close combat.  The Veteran admitted to feeling depressed and irritable but denied flashbacks and nightmares.  He reported that the events of September 11th had upset him and he felt like withdrawing more. 

A January 2002 VA outpatient clinic note indicated that the appellant reported for a PTSD assessment.  It was noted that his presenting problems were an inability to hold on to a job and being bothered by his military experiences.  It was reported that he named two extreme stress events that he experienced in Vietnam that satisfied the criterion A for PTSD.  It was found that criterion B was not met because the symptoms were not presently endorsed, although responses for intrusive thoughts/images suggested episodic presence during his lifetime.  It was noted that other symptoms of PTSD were minimally or mildly endorsed and could represent symptoms of another diagnosis.  These symptoms included sleep and awakening difficulties, concentration problems and a lack of interest in pleasurable activities.  It was determined that these symptoms indicated major depression was a more accurate diagnosis, and that the criteria for PTSD were not met.  It was recorded that the Veteran was informed of the outcome and accepted the explanation.  He was advised that if the symptoms changed over the course of the next six months he could contact PTSD services for a reevaluation, 

A March 2002 VA outpatient record shows that the Veteran was seen regarding "SDA disability forms".  His assessment included depression.

A VA outpatient clinical record dated in May 2002 indicates that the Veteran was assessed by PTSD services in May 2002.  It was noted that he reported two extreme stress events that he experienced aboard ship off the coast of Vietnam that satisfied criterion A for PTSD.  It was also determined that criterion B was met with intrusive thoughts and images and physiological reactivity.  It was reported that criterion C was met with avoidance of thought/feeling, constricted feelings and avoidance of pleasure activities, and that criterion D was met with difficulty falling asleep and irritability.  The plan for the Veteran was to be admitted to PTSD services, engage in a PTSD support group and engage in the next available PTSD anger management group. 

The Veteran reported in a statement dated in May 2002 that there is a direct relationship between his PTSD and anxiety and depression.

The Veteran submitted a statement dated in July 2002 to the effect that he was aboard the ORISKANY during its last two Vietnam tours.  He said he had to keep his wits about him so that he would not be blown off the fantail from the flight deck by an F-8 crusader taxing forward.  He said that they were operating in the Gulf of Tonkin and were so close to Vietnam that one could see land by day and exploding 500-pound bombs at night.  He said that he was not sure of the number of personnel lost on the cruise between 1972 and 1973 but he guessed little if any.  The Veteran related that his second cruise was supposed to be during peacetime but with rising tensions, six carriers were off the coast of Vietnam, flight operations seemed to increase, and that he and his crash team recued two pilots; one from a collapsed nose wheel and another with only one engine in operation.  He said that this was a stressor because each plane carried a lot of jet fuel, and possibly 500 pound bombs. He related that two pilots were lost at sea - "a cold shot" - in which the aircraft was launched without enough steam to fly and they went into the sea.  He said that only the helmet of one pilot was recovered. 

Social Security disability records with extensive medical documentation were received showing that the Veteran was awarded benefits from September 2002 for a primary diagnosis of affective (mood) disorder and a secondary diagnosis of discogenic and degenerative disorders of the back.  They include a July 2002 psychological evaluation report reflecting a diagnosis of dysthymic disorder and an October 2002 Mental-Emotional Residual Functional Capacity Questionnaire from a state psychiatrist reflecting a diagnosis of depression.

A VA outpatient clinic note dated in November 2002 indicated that the Veteran had been in a hospital in California for panic attacks, had a large bill he could not pay and felt that VA should pay it because of his PTSD which should have been service-connected.  He related that he could not breathe, was short of breath, had palpitations, and chest discomfort.  He said that his main activity was taking care of his parents but that this was beneficial for him because he loved them and provided room and board for him.  As assessment of PTSD with depression was recorded. 

The Veteran continued to be followed in the mental health clinic for PTSD in 2003.  In August 2003 it was reiterated that he met all the criteria for PTSD.  It was reported that his current symptoms included re-experiencing nightmares, intrusive thoughts, flashbacks, intense emotional distress at exposure to reminders of combat, physiological reactivity to reminders of combat, avoiding thoughts, feelings, talk about combat trauma, people, places, things that reminded him of trauma, diminished interest in activities, detachment, restricted range of affect, sense of foreshortened future, hyperarousal, sleep disturbance, irritability, concentration problems, hypervigilance and startle response.  Following evaluation, an Axis I diagnosis of PTSD, chronic was rendered.  Subsequent VA outpatient records show that the Veteran received extensive evaluation, treatment and follow-up for psychiatric disability diagnosed as PTSD. 

Evidence submitted in support of the Veteran's claim in July 2004 included documentation reportedly copied from Webster's New World Dictionary of the Vietnam War which indicates that the ORISKANY was stationed in the South China Sea at Yankee Station for seven deployments of up to nine months each from 1965 to 1972.  It was reported that during the carrier's Vietnam deployments, 81 of it sailors were killed, 109 of its aircraft were lost and 18 fliers were captured. Webster's noted that in the offshore waters of Vietnam, Yankee Station served as an operations area for Task Force 77, an aircraft carrier strike group of the U.S. Navy's Seventh Fleet.  From this staging point, the Navy launched air operations against Vietnam.  By July 1972, six carriers were off Vietnam including the ORISKANY which did not have an easy time during her last combat cruise.  A faulty screw swung her into the ammunition ship Nitro during a night replenishment damaging her starboard aircraft elevator.  She continued operations but had to put into Yokosuka, Japan for major repairs.  Records reflect that the Veteran came aboard the ORISKANY in September 29, 1972 or October 1, 1972.  Also submitted a copy of The Herkimer Herald from February 1972, a USS ORISANY newsletter in which it was noted that several crewmembers had distinguished themselves in November 1973 by saving the life of a shipmate, extinguishing an aircraft fire and dragging a hose to a burning plane to extinguish a fire.  The Veteran was not among the named crew members. 

Additional statements were received from the Veteran in July 2004 highlighting the stressful nature of his job duties aboard ship, including an incident in November 1973 when the crash crew was notified of a burning aircraft to which he responded. 

The Veteran presented testimony on personal hearing in May 2005 to the effect that his stressors included an incident in which an aircraft came in, hit the deck too hard, collapsed the nose wheel and spread shrapnel around.  He said that he was between the twin-engine unit and the fire truck standing by the foul line waiting for something to happen.  He related that he ducked but that a boatswain behind him did not and got hit in the head with a piece of shrapnel.  The Veteran related that he did not know if the crewman had died, because they lost him and he never came back. He testified that in August 1973 during air operations, an airplane came in on one propeller and they had to rig a barricade. He said he was standing there and froze until another crewmember roused him and he came through and went through normal procedures.  He recalled an incident in which one of the plane's engines caught fire and he another crewmember who was with him on nightshift to put the fire out. 

A request was sent to the U. S. Armed Services Center for Research of Unit Records (CURR) for USS ORISKANY history during the time the Veteran was stationed aboard that ship.  A response was received in May 2007 noting that history revealed that the USS Oriskany had three flight deck accidents in 1973.  The first happened in September and involved an F-8 Crusader aircraft which had a starboard main mount collapse upon touchdown going off the flight deck into the water. The pilot ejected safely although a flight beck boatswain sustained a head injury from flying debris.  The second accident happened in November and involved an F-8 Crusader which suffered a collapsed nose gear upon arrestment with no injuries.  The last accident happened in December and involved an A7 Corsair aircraft which crashed into the sea immediately after launching from the port catapult, killing the pilot. 

VA outpatient records in 2005 and 2006 show continuing treatment for PTSD, with reports of depression and anxiety.

The Veteran was afforded an in-depth VA compensation and pension examination for PTSD purposes in July 2007.  It was reported that his five-volume claims folder was reviewed.  The examiner noted that the Veteran's personnel evaluations aboard the ORISKANY were average to above average, and that the evaluations indicated a reluctance 'at times to assume added burdens or show any initiative on his own. He is well liked by his chosen friends..."  It was noted that he was a blue shirt plane handler (maintained assigned cleaning spaces, stood "OOD" messenger and lower deck security watches in 1972 and 1973 and was a flight deck crash and rescue team member in 1974 and 1975. 

It was stated that the Veteran reported the stressors aboard the ORISKANY as falling overboard in 1972, an aircraft accident requiring crash and rescue team response in 1973, another aircraft accident later in 1973, and a third accident on takeoff in 1974. 

The examiner reviewed and reported pertinent clinical history herein cited, including the discharge summary from VA hospitalization in 1988, the May 1993 compensation and pension examination, and VA outpatient clinic notes dating from 2001 through 2006. Reports from evaluations performed for Social Security disability purposes were also reviewed and reported. Extensive medical, social and background history was elicited from the Veteran.  A wide-ranging mental status examination was conducted.  No psychometric testing was performed. Following review of the extensive clinical data and psychiatric evaluation, the examiner presented a thorough analysis of the evidence in which it was found that he had depression, but that he enjoyed himself when he went out once a week by himself or went to a movie theater or read.  The Veteran was determined to have a personality disorder, NOS, cluster B, with narcissistic and dependent traits.  It was found that he lacked initiative, tended to be passive, had a need for admiration, lacked empathy for others, and had a sense of entitlement.  It was determined that he was grandiose about himself and his history and about what he had done in the past and what he was capable of doing.  He was found to have limited skill for handling stresses of any type, needed explicit support from others, and had a history of angry outbursts for which he took limited responsibility.  It was noted that he was manipulative about his history and to some degree about his symptoms.  When asked to explain them better, the examiner found that they were more consistent with those of depression than any other Axis I diagnosis. 

The examiner noted that the Veteran worked on the flight deck of an aircraft carrier which he said was traumatic for him; feeling that he could probably die, or might be lost at sea, for example.  He reported that he had memories two of three times a week about the aircraft incidents aboard ship, and dreamed about them maybe twice a month.  The examiner stated, however, that earlier when they talked about dreams, he did not mention any experiences in the military.  The examiner noted that the appellant did not try to avoid memories because they did not come up that much for him. He did not describe markedly diminished interest in life activities but reported decreased interest and motivation that were part of depression and not part of any PTSD.  It was reported that there was no restricted affect, no detachment or estrangement from others, no sense of foreshortened future, but rather, he had suicidal ideation when he was not on medication.  It was found that there was no psychogenic amnesia and no triggers. 

The examiner stated that sleep, anger and concentration problems were due to depression, that there was no hypervigilance, and what he labeled as such was instead his worry about not measuring up for daily activities.  It was found that there was no exaggerated startle response.  The examiner related that the Veteran used the diagnosis of PTSD as a way of not taking responsibility for his negative choices, and that it was more acceptable for him to have PTSD than for him to have major depression or to take responsibility for his poor choices.  He preferred to have PTSD as a cause for his anger rather than accept that his anger was partially caused by depression and partially by a personality disorder.  He also preferred to have a diagnosis of PTSD rather than major depression because it was more socially acceptable for him. 

The examiner stated that evaluations by various personnel over the last few years had been inconsistent and that this was not expected with an Axis I problem.  She related that when a person had an Axis I disorder, the symptoms were expected to be consistent, even if the diagnosis was sometimes a little different.  It was indicated that the symptoms in the Veteran's case that tended to be consistent were those of depression, with mild depression noted about 1993, that seemed to worsen over the intervening years.  It was noted that the appellant had a history of domestic violence. 

The examiner stated that the Veteran exaggerated his traumatic stressors.  As an example, she related that he had indicated that he had fallen overboard, but that on current examination, he said that he feared that he might fall overboard. It was reported that he reported being in the rescue team when two aircraft at different times had problems, but these were not supported by documentation, including documents he submitted.  It was also related that he was not involved as a flight deck crash and rescue team member until 1974 after the incidents that he recalled having happened.  The examiner noted that the appellant was off shore Vietnam for a short time, having arrived aboard the ORISKANY some two months after her last combat mission in Vietnam. She added that not long after that, the ship had to go to Japan due to structural damage after it struck another vessel.  The examiner stated that based on the claimant's description of stressors and on the information contained in his claims folder, he did not have an appropriate stressor for a diagnosis of PTSD, and did not meet the symptom criteria for PTSD.  The examiner concluded that the Veteran did meet the symptom criteria for major depression and for alcohol and polysubstance abuse and dependence (in remission per claimant.) 

Following examination, diagnoses on Axis I were major depressive disorder, alcohol abuse and dependence, in remission per claimant, and polysubstance abuse and dependence, in remission per claimant.  The Axis II diagnosis was personality disorder with narcissistic and dependent features.  Axis III diagnoses were degenerative disc disease, hypothyroidism, hypercholesterolemia, chronic back pain, heart condition, and status post broken bone in neck.  On Axis IV the appellant was noted to have stresses at level three out of five, including caring for elderly parents, unemployment and limited finances.  Axis V delineated General Assessment of Functioning (GAF) scores of level 55 due to depression on medication, level 70 due to alcohol, level 70 due to polysubstance use, and level 50 due to personality disorder. 

VA outpatient clinical records dating from June 2007 to January 2008 reflect continuing treatment and follow-up for psychiatric symptoms diagnosed as depression and PTSD. 

The Veteran presented testimony regarding service connection for PTSD at a Board video hearing in September 2008 reiterating that as a blue shirt, he almost got blown of the fantail of a ship and had to hold on for "dear life" which had really affected him.  He said that he was a red shirt during his second cruise to Vietnam and was part of a salvage crew engaged in several rescues.  Essential details of the rescue attempts have been elaborated upon previously.  The Veteran testified that what bothered him the most was survivor's guilt because he knew that the aircraft which took off with bombs engaged in discretionary killing of a lot of men, women, children and soldiers, and that this caused him to cringe and have sleepless nights.

The Veteran was diagnosed at a VA psychiatric examination in May 2012 as having depressive disorder NOS and alcohol dependence and polysubstance abuse in remission.  After thoroughly reviewing the Veteran's claims file and examining him, the examiner negated a nexus between the Veteran's depressive disorder in service by opining that he could find nothing in his interview of the Veteran or review of the record to support the claim that the diagnosis of depressive disorder was related to the Veteran's military service.  The examiner noted that the Veteran never received treatment for depression or any other mental condition in service.  

III.  Analysis

Law and Regulations

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296,302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion Acquired Psychiatric Disorder

The Veteran's service treatment records do not reflect complaints or treatment of a psychiatric nature and show that he had a normal clinical psychiatric evaluation at his separation examination in June 1975.  Notwithstanding a diagnosis of polysubstance abuse in October 1988, the earliest postservice medical evidence showing psychiatric treatment other than PTSD was in March 2001 when the Veteran was seen for anxiety.  This episode was noted to have occurred approximately one week after the death of a family member.  Thereafter, the Veteran was diagnosed as having major depression with anxiety in April 2001.  He was again found to have depression at a VA examination in July 2007, and VA outpatient records in 2007 and 2008 reflect diagnoses of depression.

Thus, the first indication of treatment for and a diagnosis of a psychiatric disability other than PTSD was many years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor worthy of consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F. 3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

In a March 2002 statement, the Veteran asserted that his depression and anxiety are directly related to his PTSD.  However, as he is not service-connected for PTSD and is not shown to have had chronic depression and/or anxiety in service or symptoms of depression and/or anxiety since service, service connection on a direct basis under 38 C.F.R. § 3.303(b) or on a secondary basis under 38 C.F.R. § 3.310 has not been established. 

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d), the evidence militates against the Veteran's claim.  In this regard, the VA examiner in May 2012 negated a nexus between the Veteran's depressive disorder and service based on his review of the Veteran's claims file and examination of the Veteran.  He opined that he could find nothing in his interview of the Veteran or review of the record to support the claim that the diagnosis of depressive disorder was related to the Veteran's military service.  He noted that the Veteran never received treatment for depression or any other mental condition in service.  

The weight of the competent medical evidence demonstrates that the Veteran's diagnosed major depression was not caused by any incident of service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  A laymen is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The etiology of a psychiatric disability, such as major depression, does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his depression are not competent.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for a psychiatric disability other than PTSD, including major depression.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Personality Disorder

During the appeal period a personality disorder was diagnosed.  A personality disorder is characterized by developmental defects or pathological trends in the personality structure manifest by a lifelong pattern of action or behavior.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).


ORDER

Service connection for an acquired psychiatric disability other than posttraumatic stress disorder, diagnosed as depressive disorder, is denied.  

Service connection for a personality disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


